Exhibit 10.56
(CITIZENS LOGO) [k48917k4891702.gif]
CITIZENS REPUBLIC BANCORP
DEFERRED COMPENSATION PLAN FOR EXECUTIVES
Amended and Restated
Effective January 1, 2008
Prepared by:
Rosenberger Law Group PLLC
4111 Andover Road, Suite 100 West
Bloomfield Hills, Michigan 48302

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Page
ARTICLE 1 - PREAMBLES
   
 
   
Section 1.01 Establishment of Plan
  1
Section 1.02 Grandfathered Accounts
  1
Section 1.03 Applicable Law
  1
Section 1.04 Defined Terms
  1
Section 1.05 Adoption of Plan by Related Entities
  1
 
   
ARTICLE 2 - ELIGIBILITY, PARTICIPATION AND ENROLLMENT
   
 
   
Section 2.01 Eligibility
  2
Section 2.02 Participation
  2
Section 2.03 Enrollment
  2
 
   
ARTICLE 3 - CONTRIBUTIONS
   
 
   
Section 3.01 Sources of Contributions and Accounting
  4
Section 3.02 Before-Tax Employee Contributions
  4
Section 3.03 Employer Matching Contributions
  5
Section 3.04 No Other Contributions
  6
Section 3.05 Adjustment of Accounts
  6
 
   
ARTICLE 4 - FORMS OF RETIREMENT; DEATH
   
 
   
Section 4.01 Normal Retirement
  8
Section 4.02 Early Retirement
  8
Section 4.03 Disability
  8
Section 4.04 Death and Designation of Beneficiary
  8
 
   
ARTICLE 5 - DISTRIBUTIONS
   
 
   
Section 5.01 Date of Distribution
  9
Section 5.02 Form of Distribution
  9
Section 5.03 Election To Defer Receipt or Change Form of Distribution
  9
Section 5.04 Special Rule for Specified Employees
  9
Section 5.05 Return to Service
  10

(i)



--------------------------------------------------------------------------------



 



          Page
ARTICLE 6 - SPECIAL PROVISIONS
   
 
   
Section 6.01 Service Rules
  11
Section 6.02 Changes in Employment Status and Transfers between Related Entities
  11
 
   
ARTICLE 7 - PROVISIONS RELATING TO ADMINISTRATION
   
 
   
Section 7.01 Plan Administration
  13
Section 7.02 Claims Procedure
  13
Section 7.03 Special Ruling
  15
Section 7.04 Employment of Advisers
  15
Section 7.05 Delegation to Officers or Employees
  15
 
   
ARTICLE 8 - AMENDMENT AND TERMINATION OF PLAN
   
 
   
Section 8.01 Amendment of the Plan
  17
Section 8.02 Termination of the Plan
  17
 
   
ARTICLE 9 - MISCELLANEOUS PROVISIONS
   
 
   
Section 9.01 Payments for the Benefit of Payee
  19
Section 9.02 Non-Alienation of Benefits
  19
Section 9.03 Employer’s Rights
  19
Section 9.04 Litigation
  19
Section 9.05 Addresses and Mailing of Notices and Checks
  19
Section 9.06 Action by Employer
  20
Section 9.07 Savings Clause
  20
 
   
ARTICLE 10 - DEFINITIONS
   
 
   
Section 10.01 Account
  21
Section 10.02 Accounting Date
  21
Section 10.03 Beneficiary
  21
Section 10.04 Break in Service
  21
Section 10.05 Code
  21
Section 10.06 Compensation
  21
Section 10.07 Corporation
  21
Section 10.08 Disability
  21
Section 10.09 Early Retirement
  21
Section 10.10 Effective Date
  21
Section 10.11 Employee
  21
Section 10.12 Employer
  21
Section 10.13 ERISA
  21

(ii)



--------------------------------------------------------------------------------



 



          Page
Section 10.14 Hour of Service
  22
Section 10.15 Normal Retirement
  22
Section 10.16 Participant
  22
Section 10.17 Plan
  22
Section 10.18 Plan Administrator
  22
Section 10.19 Plan Year
  22
Section 10.20 Related Entity or Related Entities
  22
Section 10.21 Separation from Service
  22
Section 10.22 Specified Employee
  22
Section 10.23 Year of Service
  23

(iii)



--------------------------------------------------------------------------------



 



ARTICLE 1
PREAMBLES
     Section 1.01 Establishment of Plan. Effective July 1, 1999, Citizens
Banking Corporation established the Citizens Banking Corporation Deferred
Compensation Plan for Executives covering eligible executive employees. That
plan was amended effective January 1, 2002 and again as of January 1, 2003.
Citizens Republic Bancorp (“Corporation”) now amends and restates that plan
effective January 1, 2008, except as otherwise provided herein, and renames the
plan the Citizens Republic Bancorp Deferred Compensation Plan for Executives
(“Plan”).
     Section 1.02 Grandfathered Accounts. This amendment and restatement applies
only to amounts deferred under the Plan on and after January 1, 2005, and to
amounts, if any deferred under the terms of the prior document before January 1,
2005 that were not vested as of December 31, 2004. Amounts that were deferred
under the prior document before January 1, 2005 that were vested as of
December 31, 2004 (“Grandfathered Accounts”) shall be subject to the provisions
of the plan as in effect on October 3, 2004, as the same may be amended by the
Corporation without material modification, it being expressly intended that such
Grandfathered Accounts are to remain exempt from the requirements of Code
Section 409A.
     Section 1.03 Applicable Law. The Plan is intended to be a nonqualified
deferred compensation plan satisfying the requirements for deferral of income by
eligible employees under the principles of Rev. Rul. 61-60 and subsequent
interpretations of the Internal Revenue Service and applicable provisions of the
Internal Revenue Code of 1986, as amended (“Code”), and in particular Code
Section 409A except to the extent provided by Section 1.02 above. In addition,
it is intended that the Plan be exempt from the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), to the extent provided by that law
for an unfunded plan maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees. Where not so governed by the principles of the Code or
the limited provisions of ERISA applicable to such a plan, the Plan shall be
administered and construed in accordance with Michigan law.
     Section 1.04 Defined Terms. Throughout the Plan, various terms are used
repeatedly, which terms have very specific and definite meanings when
capitalized in the text. For convenience, such terms are collected and defined
in Article 10. Wherever such capitalized terms appear in the Plan, they shall
have the meanings specified in that article.
     Section 1.05 Adoption of Plan by Related Entities. Any parent, direct or
indirect subsidiary, brother-sister corporation, or division of the Corporation
(all being Related Entities within the meaning of Section 10.20), with the
approval of the Corporation’s Compensation and Human Resources Committee of the
Board of Directors, and by resolution of such Related Entity’s board of
directors (or other authority in the case of an unincorporated division), may
adopt the Plan and any trust created with respect to the Plan. In such case, the
Related Entity shall be deemed an “Employer” hereunder as of the effective date
specified in its resolution. Any special terms applicable to the Related Entity
shall be set forth in an appendix to the Plan.

 



--------------------------------------------------------------------------------



 



ARTICLE 2
ELIGIBILITY, PARTICIPATION AND ENROLLMENT
     Section 2.01 Eligibility. In order to be eligible to participate in the
Plan, an individual must be an Employee who is among a select group of
management or highly compensated employees, as determined under Section 201(2)
of ERISA, and who has been designated as eligible to participate in the Plan by
the Corporation’s Compensation and Human Resources Committee of the Board of
Directors.
     Section 2.02 Participation.
     (a) Meaning of Participation. A Participant who is eligible for the Plan as
described in Section 2.01, has commenced participation as provided in
Section 2.02(b), has enrolled in the Plan pursuant to Section 2.03, and has not
ceased participation under Section 2.02(c), will have maintained on the books
and records of the Plan an Account in his/her name to which credits may be made
in accordance with Article 3. However, mere participation in the Plan does not
entitle a Participant to an ultimate benefit from the Plan; a Participant will
receive a benefit only if credits are actually made to his/her Account over
his/her period of participation pursuant to Article 3.
     (b) Commencement of Participation. An individual shall commence
participation in the Plan on the first day that he/she satisfies the applicable
eligibility requirements of Section 2.01.
     (c) Termination of Participation. Participation in the Plan shall not
terminate for a Participant until the balance of his/her Account, to the extent
vested, has been fully distributed, but the right to make before-tax
contributions as provided by Section 3.02 shall end as of December 31 of the
year in which the Participant ceases to meet the eligibility requirements of
Section 2.01.
     (d) Resumption of Participation. An individual whose participation has
terminated pursuant to paragraph (c) above, or who otherwise has been ineligible
to make deferrals because of a failure to meet the eligibility requirements of
Section 2.01, shall resume participation not earlier than January1 of the year
following which he/she again meets the eligibility requirements of Section 2.01,
unless the individual had not deferred any compensation under the Plan for the
last 24 months, in which case the individual shall be treated as a new
Participant entitled to make a first year election in accordance with the
provisions of the Plan.
     Section 2.03 Enrollment.
     (a) Meaning of Enrollment. Enrollment is the process of submitting to the
Plan Administrator an election to make contributions to the Plan through payroll
withholding, as further described in Article 3, designating a Beneficiary to
receive any death benefit provided by the Plan under Section 4.04, specifying an
initial set of investments by which earnings, gains and losses with respect to
contributions made to his/her Account will be measured, and electing the date
and form of distribution for distribution of the balance that accumulates in
his/her Account.
     (b) Enrollment Date. In the first calendar year within which an individual
commences participation in the Plan as provided in Section 2.02(b), he/she may
enroll effective on the first regular

 



--------------------------------------------------------------------------------



 



payroll date following the date on which the Plan Administrator receives the
Participant’s properly completed enrollment form, subject to any minimum
implementation period imposed by the Plan Administrator. Provided, however, that
a Participant who fails to submit an enrollment form by December 31 of the first
calendar year of his/her eligibility shall not be enrolled in the Plan until the
January 1 following the date he/she does submit and the Plan Administrator
receives a properly completed enrollment form.
     (c) Changes in Enrolled Status. A Participant may change his/her designated
Beneficiary or set of selected investments at any time, as provided by
Sections 4.04 and 3.05(d), but he/she may change the elected level of his/her
contributions only as provided in Section 3.02 and may change the elected date
and form of distribution only as provided in Section 5.03.

 



--------------------------------------------------------------------------------



 



ARTICLE 3
CONTRIBUTIONS
     Section 3.01 Sources of Contributions and Accounting.
     (a) Sources and Forms of Contributions. It is contemplated that both
Participants and the Employer may make contributions under the Plan. Participant
contributions shall be limited to elective before-tax contributions; Employer
contributions shall be limited to discretionary matching contributions made on
behalf of selected Participants.
     (b) Crediting of Contributions and Individual Accounts. All contributions
under the Plan shall be made in the form of credits to individual Accounts
maintained on the books and records of the Plan for each Participant.
     (c) Nature of Accounts. Individual Accounts of Participants shall be
maintained under the Plan only for accounting purposes, and the fact that
individual Accounts are maintained shall not be construed to mean that any
Participant or Beneficiary has title to any specific assets of the Employer. The
rights of any Participant or Beneficiary, or any person claiming through a
Participant or Beneficiary under this Plan, shall be solely those of an
unsecured general creditor of the Employer. The Participant or Beneficiary, or
any person claiming through either, shall have only the right to receive from
the Employer those payments as specified herein. Further, no asset used or
acquired by the Employer in connection with the liabilities it has assumed under
the Plan, except as expressly provided and as permitted by applicable tax and
labor laws, shall be deemed to be held under any trust for the benefit of any
Participant or Beneficiary. Nor shall any such asset be considered security for
the performance of the obligations of the Employer. Any such asset shall be, and
remain, a general, unpledged, and unrestricted asset of the Employer.
     Section 3.02 Before-Tax Employee Contributions.
     (a) Amount. For each Plan Year, a Participant whose eligibility to
contribute has not ceased under Section 2.02 may (but is not required to) direct
the Employer to make contributions by means of payroll deduction to his/her
Account (which contributions are not includible in the Participant’s gross
income for federal income tax purposes) in any whole dollar amount or whole
percentage, from 1% to a maximum percentage of 50%, of the Participant’s Base
Compensation for the Plan Year, and up to 100% of any Bonus. In each case,
however, the Plan Administrator shall reduce the elected contribution to the
extent the Participant has insufficient non-deferred compensation from the
particular payroll payment to cover his/her liability for FICA and Medicare
taxes, income tax withholding, employee benefit plan co-payments or deductions,
reimbursements for personal use of fringe benefits or other amounts normally
deducted from the Participant’s Compensation. Changes to a Participant’s payroll
withholding that affect the amount of Compensation being deferred to the Plan
shall be permitted only to the extent allowed by Code Section 409A and Treasury
Regulations issued thereunder.

 



--------------------------------------------------------------------------------



 



     (b) Elections. Each Participant shall file an annual election with the Plan
Administrator, in a form prescribed by the Plan Administrator, specifying the
amounts or percentages of his/her Base Compensation and any Bonus to be
contributed to the Plan on the Participant’s behalf by the Employer pursuant to
paragraph (a) of this section.
     (1) Except as provided in the subsequent parts of this paragraph (b), each
such election must be made by December 31 of the year preceding the year the
services with respect to Compensation relating to the election will be
performed, and such election shall be irrevocable until the next December 31,
with any change made by that date not being effective until the January 1
immediately thereafter. Each election shall be effective only with respect to
compensation for services performed during a particular calendar year, such that
the amount to be contributed in any subsequent year will be zero unless the
Participant has timely filed a new election for such subsequent year.
     (2) Notwithstanding part (1) above, a Participant’s first election as a new
Participant that is made within 30 days after becoming eligible, as provided by
Section 2.02, will be effective with respect to Base Compensation paid for
services to be performed after the Plan Administrator’s receipt of the election
if the election so provides; otherwise, the election will not be effective until
the next January 1. Any election with respect to a Bonus for the first calendar
year of participation made within 30 days of becoming eligible shall apply only
to the amount of the Bonus for that year, multiplied by a fraction, the
numerator of which is the number of days in the year remaining after the Plan
Administrator’s receipt of the election and the denominator of which is 365.
     (3) Further notwithstanding part (1) above, a Participant’s election to
defer all or part on any Bonus which qualifies as a 12-month performance-based
bonus, as defined in Code Section 409A and the Treasury Regulations thereunder,
may be made at any time up until six months prior to the end of the 12-month
performance period, provided that the Participant performs service for the
Employer continuously from the later of the beginning of the performance period
or the date the criteria are established through the date of the Participant’s
election, and the Bonus amount is not readily ascertainable as of the date of
the election.
     (c) Vesting. The portion of a Participant’s Account attributable to his/her
own contributions shall be 100% nonforfeitable at all times subject, however, to
the limitations of Section 3.01(c).
     Section 3.03 Employer Matching Contributions.
     (a) Amount. Subject to approval each year by the Corporation’s Compensation
and Human Resources Committee of the Board of Directors, the Employer shall make
a matching contribution to the Account of each Participant who has been
specified as eligible that year for matching contributions, not exceeding in
value 30% of that Participant’s own contribution made to the Plan with respect
to any Bonus for that year. Such employer matching contribution shall be
credited to the Participant’s Account as provided by Section 3.05.
     (b) Form of Match. Any Employer’s matching contribution made pursuant to
paragraph (a) of this section shall be made in Corporation Stock.

 



--------------------------------------------------------------------------------



 



     (c) Vesting. The portion of a Participant’s Account attributable to
Employer matching contributions shall vest at the rate of one-third of the
amount of the last contribution for each Year of Service completed by the
Participant following the year for which the contribution was made, except that
the Participant’s Account attributable to Employer matching contributions shall
fully vest upon his/her Normal, Early or Disability Retirement, or upon his/her
death prior to termination of employment with the Employer. For example, the
portion of a Participant’s Account attributable to a matching contribution made
on May 15, 2009 with respect to a before-tax contribution from a Bonus earned in
2008 shall be one-third vested upon the Participant’s completion of one Year of
Service after 2008, two-thirds vested upon the Participant’s completion of two
Years of Service after 2008, and fully vested upon the Participant’s completion
of three Years of Service after 2008. Any amounts forfeited due to application
of the foregoing class year vesting provisions shall applied to matching
contributions allocable to other Participants in the current and succeeding
years, until fully applied.
     Section 3.04 No Other Contributions. Contributions by Participants other
than as provided by Section 3.02 are neither required nor permitted under the
Plan, and there shall be no Employer contributions made under the Plan other
than as provided by Section 3.03.
     Section 3.05 Adjustment of Accounts.
     (a) Accounting Dates. The Plan Administrator shall establish periodic
Accounting Dates within the Plan Year on which Participant Accounts shall be
adjusted as provided in this section.
     (b) Credits for Contributions. As of each such Accounting Date, every
Participant’s Account shall be adjusted first by crediting any contributions
made since the last Accounting Date pursuant to Sections 3.02 or 3.03.
     (c) Charges for Expenses and Distributions. Next, as of each Accounting
Date, every Participant’s Account shall be adjusted by charging for any expenses
properly allocable to the Account and for any distributions made to the
Participant or his/her Beneficiary under Article 5.
     (d) Credits for Earnings. Finally, as of each Accounting Date, every
Participant’s Account shall be adjusted by crediting to the then balance of such
Account earnings at a rate equal to the rate earned on a portfolio mix selected
by the Participant. The portfolio mix shall be selected by each Participant at
the time of his/her enrollment in the Plan from among various mutual funds and
other investments designated by the Plan Administrator from time to time. A
Participant may change the portfolio mix at any time, subject to any applicable
securities law restrictions and written approval of the Corporation’s General
Counsel in the case of transactions by insiders in shares of Corporation Stock,
by submitting an election to the Plan Administrator in such form and by such
advance date as the Plan Administrator may specify, but such change shall not
apply to the portion of the Participant’s Account, if any, that is attributable
to matching contributions that are not fully vested. The Corporation may, but is
not required, to implement a grantor trust for purposes of acquiring, retaining,
and disposing, as appropriate, the mutual funds, shares of Corporation Stock and
other investments designated from time to time by the Plan Administrator and
selected by Participants for their individual portfolio mixes. In the event such
a trust is established, all trust assets shall be held at all times within the
United States.

 



--------------------------------------------------------------------------------



 



ARTICLE 4
FORMS OF RETIREMENT; DEATH
     Section 4.01 Normal Retirement. A Participant who attains age 65 may retire
as of the first day of the month coincident with or next following his/her
attainment of such age, which day shall be called the Participant’s Normal
Retirement Date.
     Section 4.02 Early Retirement. A Participant who attains age 55 and has
completed 10 or more Years of Service may retire as of the first day of the
month coincident with or next following his/her completion of these
requirements, which day shall be called the Participant’s Early Retirement Date.
A Participant who continues to be actively employed by the Employer after
his/her Early (or Normal) Retirement Date may continue to be a Participant in
the Plan as long as he/she remains so employed by the Employer and continues to
meet the eligibility requirements of Section 2.01.
     Section 4.03 Disability. A Participant who is determined by the Plan
Administrator to be disabled, as defined in this section, shall be considered to
have taken a disability retirement as of the date the Plan Administrator so
determines the Participant to be disabled. “Disability” means, and “disabled”
occurs when, a physical or mental condition of a Participant resulting from
bodily injury, disease or mental disorder renders him/her incapable of
continuing his/her usual and customary employment with the Employer and is
expected to continue for at least twelve months, and has, in fact, lasted for at
least three full calendar months. Disability of a Participant shall be
determined by a licensed physician chosen by the Plan Administrator. Standards
for the determination of disability shall be uniformly applied to all
Participants.
     Section 4.04 Death and Designation of Beneficiary. In the event of a
Participant’s death prior to his/her termination of employment with the
Employer, the entire balance of such Participant’s Account shall become payable
to the Participant’s Beneficiary as designated to the Plan Administrator and
shall be distributed at the time and in the manner provided by Article 5. A
Participant’s designation of Beneficiary shall be made on a form prescribed by,
provided by, and filed with the Plan Administrator. Such designation may be
changed from time to time by the Participant by filing a new designation with
the Plan Administrator. If any Participant fails to designate a Beneficiary, or
if all Beneficiaries predecease the Participant, any balance in the Account
shall be paid to the Participant’s surviving spouse, or if his/her spouse does
not survive, then to his/her estate. If a Beneficiary survives the Participant
but fails to collect all amounts payable on behalf of the Beneficiary from the
Participant’s Account, the balance shall be paid to the Beneficiary’s estate,
unless specified otherwise by the Participant in his/her Beneficiary
designation.

 



--------------------------------------------------------------------------------



 



ARTICLE 5
DISTRIBUTIONS
     Section 5.01 Date of Distribution. At the time of his/her enrollment in the
Plan, a Participant may elect to have his/her Account distributed on or
beginning with either (a) a specific future date or (b) as soon as
administratively feasible following his/her Separation from Service. Absent such
an election by the Participant in his/her enrollment form, the vested balance of
his/her Account shall be distributed in full, or begin to be distributed in
installments, as the case may be, as soon as administratively feasible following
the earliest of his/her Normal Retirement under Section 4.01, Disability
Retirement under Section 4.03 or death. For this purpose, the Participant’s
Account balance shall be determined as of the Accounting Date coinciding with or
immediately preceding the scheduled distribution date also for all purposes
under the Plan, distribution “as soon as administratively feasible” means
distribution within 60 days following the scheduled distribution date, unless
special circumstances for the Corporation warrant additional time, but in no
event later than 120 days after the scheduled distribution date.
     Section 5.02 Form of Distribution. At the time of his/her enrollment in the
Plan, a Participant may elect to have his/her Account distributed in a single
lump sum payment or in substantially equal annual installments, payable as of
January 1 of each year, over a period of years specified by the Participant at
the time of the election, but not to exceed ten years; during the period of the
installment payments, the Participant’s Account shall continue to be adjusted on
each Accounting Date as provided by paragraphs (c) and (d) of Section 3.05.
Absent such an election by the Participant in his/her enrollment form, the
vested balance of his/her Account shall be distributed in a single lump sum
payment. Notwithstanding a Participant’s election of installment payments, any
amount in the Participant’s Account shall be fully distributed in a single lump
sum payment in the event of the Participant’s death to his/her designated
Beneficiary, or to the Participant in any other case if, at the date of
distribution determined under Section 5.01, the Participant’s vested Account
balance is less than $10,000. For purposes of Treasury Regulation
Section 1.409A-3, each installment payment shall not be treated as a “separate
payment.”
     Section 5.03 Election To Defer Receipt or Change Form of Distribution. Not
later than 12 complete calendar months prior to the date scheduled for
distribution of his/her Account in a single lump sum payment, or the
commencement of installment payments from his/her Account, as the case may be, a
Participant may elect to change the scheduled date to any subsequent date, or
may change the form of payment from a lump sum to installments or vice versa,
provided that in each case the scheduled date of distribution is at least five
years later than the originally scheduled date. Any such change shall be filed
with the Plan Administrator in such manner as the Plan Administrator prescribes.
     Section 5.04 Special Rule for Specified Employees. Notwithstanding the
foregoing, in no event shall any distribution be made from the Account of a
Participant who is a Specified Employee (determined on the date of his/her
Separation from Service) prior to the earlier of a date which is six months from
his/her date of Separation from Service with the Employer or the Participant’s
date of death.

 



--------------------------------------------------------------------------------



 



     Section 5.05 Return to Service. The scheduled date and form of distribution
of the Account of a Participant who has incurred a Separation from Service shall
not be affected by his/her subsequent return to service in any capacity with the
Corporation (as provided in Section 2.03(c)), but such an individual who
otherwise qualifies for participation in the Plan may enroll again in accordance
with the procedures of Article 2 and elect to make contributions pursuant to
Article 3 but not with respect to any distributions from his/her Account.

 



--------------------------------------------------------------------------------



 



ARTICLE 6
SPECIAL PROVISIONS
     Section 6.01 Service Rules. The terms “Hours of Service,” “Year of
Service,” and “Break in Service” shall have the meanings and be governed by the
rules set forth in the Citizens Republic Bancorp Amended and Restated Section
401(k) Plan (a qualified plan under Code Section 401(a)).
     Section 6.02 Changes in Employment Status and Transfers between Related
Entities.
     (a) Changes in Employment Status. As provided in Article 2, certain
classifications of Employees are excluded from participation in the Plan.
However, an Employee who is transferred from non-covered status to covered
status may become a Participant provided that the Employee meets the other
requirements for participation under Section 2.01. Participation shall commence
as of the date of transfer if all of the requirements for participation under
Section 2.01 are met. In no event shall the Employee’s Compensation earned while
employed in a non-covered employment position be considered under the Plan for
contribution purposes. In the case of a transfer of a Participant to non-covered
status, or a suspension of his/her eligibility by the Compensation and Human
Resources Committee of the Corporation’s Board of Directors, his/her Account
shall be valued and frozen, (except for allocation of subsequent earnings and
expenses) as of the date on which his/her employment status changes or his/her
eligibility has been suspended. He shall not be entitled to any distribution of
his/her Account under Article 5 until his/her date of retirement, disability,
death, or other termination of employment with the Employer, after which date
distribution may be made in accordance with the vesting and distribution
provisions of the Plan as they would otherwise apply to an Employee or his/her
Beneficiary.
     (b) Transfers between Related Entities. Employees from time to time may
transfer or may be transferred to Related Entities or may transfer or be
transferred from such Entities to an Employer. Such Employees are referred to in
this paragraph (b) as “transferred Employees.” The participation status of any
such transferred Employee who transfers from one Employer maintaining the Plan
to another Employer maintaining the Plan shall not change as a result of such
transfer, except that the Employer to whom the Employee transfers shall assume
any liability for contributions on behalf of such Employee on the date of such
employment transfer with respect to Compensation earned by the Employee on and
after the date of transfer.
     The participation status of any transferred Employee who transfers from one
Employer maintaining the Plan to a Related Entity that does not maintain the
Plan shall be determined in accordance with the following rules:
     (1) A transferred Employee shall cease to be a Participant in the Plan for
purposes of contributions as of the date of his/her transfer, and his/her
Account shall be distributed only upon occurrence of the events prescribed in
the Plan, but

 



--------------------------------------------------------------------------------



 



     (2) For purposes of determining the amount of any allocation under
Article 3 of the Plan, a transferred Employee’s Account balance shall be limited
to his/her Account balance in the Plan at the time of the allocation, adjusted
from time to time for earnings and expenses, and his/her Compensation shall be
restricted to the Compensation earned during the Plan Year from the Employer.
     (3) In no event shall any of the foregoing provisions be interpreted in
such a way as to result in the duplication of contributions or benefits for any
transferred Employee under the Plan and any other plan maintained by a Related
Entity for the same period of employment.

 



--------------------------------------------------------------------------------



 



ARTICLE 7
PROVISIONS RELATING TO ADMINISTRATION
     Section 7.01 Plan Administration. The Corporation shall be the Plan
Administrator and shall have such powers and duties as may be necessary to
discharge its functions under the Plan, including, but not limited to the
following:
     (a) Construction: To construe and interpret the Plan, decide all questions
of eligibility and determine the amount, manner and time of payment of any
benefits under the Plan;
     (b) Forms: To require Participants (1) to complete and file with it such
forms as the Plan Administrator finds necessary for the administration of the
Plan and (2) to furnish all pertinent information requested by the Plan
Administrator, and to rely upon all such forms and information furnished,
including each Participant’s mailing address;
     (c) Procedures: To prescribe procedures to be followed by Participants or
Beneficiaries filing applications for benefits;
     (d) Rules: To promulgate uniform rules and regulations whenever in the
opinion of the Plan Administrator such rules and regulations are required by the
terms of the Plan or would facilitate the effective operation of the Plan;
     (e) Information: To prepare and distribute, in such manner as the Plan
Administrator determines to be appropriate, information explaining the Plan, and
to receive from Participants such information as shall be necessary for the
proper administration of the Plan;
     (f) Committee: To name two or more persons to constitute an administrative
committee, to remove and replace any such persons, to prescribe rules and
procedures of operation for the committee, and to delegate any of the powers and
duties of the Plan Administrator to the committee;
     (g) Annual Reports: To prepare and furnish to Participants such annual
reports with respect to the administration of the Plan as are reasonable and
appropriate; and
     (h) Records Review: To receive and review the periodic accountings of the
Plan, and to receive, review and keep on file (as it deems convenient and
proper) reports of benefit payments and reports of disbursements for expenses.
     Section 7.02 Claims Procedure.
     (a) Initial Claims. The Plan Administrator shall make all determinations as
to the right of any person to receive a distribution and as to other matters
affecting benefits. Each Employee, Participant, Beneficiary, or other person
(collectively referred to as “claimant”) shall have the right to submit a claim
with respect to any benefit sought under the Plan, or with respect to the
claimant’s eligibility, vesting, or other factor affecting benefits, either
personally or through a representative duly authorized in writing. All claims
shall be submitted in writing to the Plan Administrator and shall be accompanied
by such information and documentation as the Plan Administrator determines is
required

 



--------------------------------------------------------------------------------



 



to make a ruling on the claim. Upon receipt of a claim, the Plan Administrator
shall consider the claim and shall render a decision, which shall be in writing
and shall be delivered or mailed to the claimant within 90 days after receipt of
the claim, unless special circumstances require an extension of time for
processing the claim. If such an extension of time is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
the initial 90-day period. In no event shall such extension exceed a period of
90 days from the end of the initial period. Any notice of a claim denial by the
Plan Administrator shall set forth (1) the specific reasons for the denial,
(2) specific reference to pertinent provisions of the Plan upon which the denial
is based, (3) a description of any additional material or information necessary
for the claimant to perfect his/her claim, with an explanation of why such
material or information is necessary, and (4) an explanation of the claim review
procedures under the Plan, all written to the best of the Plan Administrator’s
ability in a manner that may be understood without legal or actuarial counsel. A
failure of the Plan Administrator to render a written decision within the time
specified above shall be deemed to be a denial of the claim.
     (b) Limitation on Claims Procedure. Any claim under this claims procedure
must be submitted within twelve months from the earlier of (1) the date on which
the claimant learned of facts sufficient to enable him to formulate such claim,
or (2) the date on which the claimant reasonably should have been expected to
learn of facts sufficient to enable him to formulate such claim.
     (c) Review of Denied Claims. A claimant whose claim for benefits has been
wholly or partially denied by the Plan Administrator may request, within 90 days
following the date of such denial, a review of such denial. The request for
review must be in writing and must be delivered to the Plan Administrator within
the specified 90-day period. The request should set forth the reasons why the
claimant believes the denial of his/her claim is incorrect. The claimant shall
be entitled to submit such issues or comments, in writing or otherwise, as he
shall consider relevant to a determination of his/her claim, and may include a
request for a hearing in person before the Plan Administrator. Prior to
submitting his/her request, the claimant shall be entitled to review such
documents as the Plan Administrator shall agree are pertinent to his/her claim.
The claimant may, at all stages of review, be represented by counsel, legal or
otherwise, of his/her choice, provided that the fees and expenses of such
counsel shall be borne by the claimant. All requests for review shall be
promptly resolved. The Plan Administrator’s decision with respect to any such
review shall be set forth in writing and shall be mailed to the claimant not
later than 60 days following receipt by the Plan Administrator of the claimant’s
request, unless special circumstances, such as the need to hold a hearing,
require an extension of time for processing, in which case the Plan
Administrator’s decision shall be so mailed not later than 120 days after
receipt of such request. If no decision or review is rendered within this
120-day period, the claimant’s appeal shall be deemed denied and the Plan
Administrator’s original denial of the claim affirmed.
     (d) Finality of Decisions. The decision of the Plan Administrator upon
review of any claim under paragraph (c) above shall be binding upon the
claimant, his/her heirs and assigns, and all other persons claiming by, through
or under him/her.
     (e) Time Limits Affecting Jurisdiction. The timely filing of a request for
review in the manner specified by paragraph (c) above shall be a condition
precedent to obtaining review before the Plan Administrator, and the Plan
Administrator shall have no jurisdiction to entertain a request for review
unless so filed. A failure to file a claim and a request for review in the
manner and within the time limits set forth above shall be deemed a failure by
the aggrieved party to exhaust his/her administrative remedies and shall
constitute a waiver of the rights sought to be established under the Plan.

 



--------------------------------------------------------------------------------



 



     (f) Limitation on Court Action. Any suit brought to contest or set aside a
decision of the Plan Administrator shall be filed in a court of competent
jurisdiction within one year from the date of receipt of written notice of the
Plan Administrator’s final decision or from the date the appeal is deemed
denied, if later. Service of legal process shall be made upon the Plan by
service upon the Plan Administrator at the following address: Citizens Republic
Bancorp, One Citizens Banking Center, Flint, Michigan 48502-9985. The Plan
Administrator may engage legal counsel to defend the Plan against lawsuits.
Attorney fees and other costs attendant to suit shall be borne by the
Corporation but shall be charged to Participant Accounts upon the written
direction of the Corporation. If the Employer or Plan Administrator determines
that it is in the best interests of the Plan to initiate legal action, then it
may employ counsel to do so, and all expenses of suit shall be borne by the Plan
as provided above. No legal action to recover Plan benefits or to enforce or
clarify rights under the Plan shall be commenced under Section 502(a)(1)(B) of
ERISA, or under any other provision of law, whether or not statutory, until the
claimant first shall have exhausted the claims and review procedures available
to him/her hereunder.
     Section 7.03 Special Ruling. In order to resolve problems concerning the
Plan and to apply the Plan in unusual factual circumstances, the Plan
Administrator may make special rulings. Such special rulings shall be in writing
on a form to be developed by the Plan Administrator. In making its rulings, the
Plan Administrator may consult with legal, accounting, actuarial, investment,
and other counsel or advisers. Once made, special rulings shall be applied
uniformly, except that the Plan Administrator shall not be bound by such rulings
in future cases unless the factual situation of a particular case is identical
to that involved in the special ruling. Special rulings shall be made in
accordance with all applicable law and in accordance with the Plan. It is not
intended that the special ruling procedure will be a frequently used device, but
that it should be followed only in extraordinary situations. The Plan
Administrator at all times shall have the final decision as to whether resort
shall be made to this special ruling feature.
     Section 7.04 Employment of Advisers. The Corporation shall have the
authority to employ such legal, accounting, actuarial, and financial counsel and
advisers, as it shall deem necessary in connection with the performance of its
duties under the Plan, and to act in accordance with the advice of such counsel
and advisers. Except as otherwise provided in the Plan, the fees and expenses of
such counsel and advisers shall, upon approval of the Corporation’s Compensation
and Human Resources Committee of the Board of Directors, be paid by the
Corporation and Related Entities that have adopted the Plan, or charged to
Participants’ Accounts, as the Corporation’s Compensation and Human Resources
Committee of the Board of Directors shall deem appropriate.
     Section 7.05 Delegation to Officers or Employees. The Corporation shall
have the power to delegate its duties under the Plan to officers or employees of
any Employer and to other persons, all of whom, if officers or employees of the
Corporation or any Employer, shall serve without compensation other than their
regular remuneration from their Employer.

 



--------------------------------------------------------------------------------



 



ARTICLE 8
AMENDMENT AND TERMINATION OF PLAN
     Section 8.01 Amendment of the Plan.
     (a) Corporation’s Right To Amend. The Corporation reserves the right to
make any amendments to the Plan, with or without retroactive effect. Amendment
of the Plan shall be made by resolution of the Corporation’s Compensation and
Human Resources Committee of the Board of Directors, or by any person or persons
authorized by resolution of the Compensation and Human Resources Committee of
the Board of Directors to make amendments.
     (b) Operation of Amendments. Except as may be specifically provided
otherwise in the Plan, or in any amendment to the Plan, each amendment to the
Plan shall operate prospectively only from the effective date of the amendment,
and the rights and obligations of an Employee, Participant, or Beneficiary of a
Participant, who retires, becomes disabled, dies, or otherwise terminates
employment with the Employer prior to the effective date of any amendment, shall
be determined without regard to such amendment, on the basis of the Plan terms
in effect on the date of retirement, disability, death, or other termination of
employment.
     Section 8.02 Termination of the Plan.
     (a) Termination. Any Employer reserves and shall have the right at any time
to cease participation in the Plan, but only the Corporation shall have the
authority to terminate the Plan. In the event of the dissolution, merger,
consolidation, or reorganization of the Employer, the Plan shall terminate,
unless the Plan is continued by a successor to the Employer in accordance with
Section 8.02(b).
     (b) Termination and Transfer to New Plan. If the Employer has established
another plan providing comparable benefits to this Plan, and the Employer
intends to discontinue contributions under this Plan due to the liabilities
created under the new plan, then, upon further written direction from the
Employer, the Accounts attributable to Participants employed by that Employer
shall be transferred to such newly created plan. Thereafter, this Plan shall
cease to have any effect with respect to Participants employed by that Employer,
and the rights of all parties shall be determined under the new plan.
     (c) Rights upon Termination. If the Plan should be terminated, or if the
Employer should liquidate and dissolve, or if a receiver of the Employer is
appointed, or if the Plan should be terminated for any other reason, the
Accounts of all affected Participants as then appearing upon the records of the
Plan (other than Accounts of former Employees who have terminated employment and
who have incurred a Break in Service), shall be revalued and adjusted as
previously provided in the Plan, and said Accounts (after payment of expenses
properly chargeable to the Plan and allocated among the Accounts) shall be
distributed to affected Participants and Beneficiaries or transferred as
provided in paragraph (b) above either (1) as soon as administratively feasible
if no penalty will be incurred under Code Section 409A, or (2) as otherwise
provided by the Plan if necessary to avoid incurring a penalty under Code
Section 409A.

 



--------------------------------------------------------------------------------



 



ARTICLE 9
MISCELLANEOUS PROVISIONS
     Section 9.01 Payments for the Benefit of Payee. In the event that the
Employer shall find that any person to whom a benefit is payable under the terms
of the Plan is unable to care for his/her affairs because of illness or
accident, is otherwise mentally or physically incompetent, or is unable to give
a valid receipt, the Employer may cause the payments becoming due to such person
to be paid to another individual for such person’s benefit, without
responsibility on the part of the Employer to follow the application of such
payment. Any such payment shall be a payment for the account of such person and
shall operate as a complete discharge of the Employer from all liability under
the Plan.
     Section 9.02 Non-Alienation of Benefits. No right or benefit provided for
in the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, or charge the
same shall be void. No such right or benefit shall be liable for or subject to
the debts, contracts, liabilities, engagements, or torts of any person entitled
to such right or benefit. No such right or benefit shall be subject to
garnishment, attachment, execution or levy of any kind. Provided, however, if
the Plan Administrator receives a domestic relations order as defined in Code
Section 414(p)(1)(B) directing that all or a portion of a Participant’s vested
Account balance be paid to an alternate payee, any amount payable to the
alternate payee shall be distributed within 60 days in a single lump sum payment
to the alternate payee.
     Section 9.03 Employer’s Rights. While the Employer believes in the
benefits, policies and procedures described in the Plan, the language used in
the Plan is not intended to create, nor is it to be construed to constitute, a
contract of employment between the Employer and any of its Employees. The
Employer retains all of its rights to discipline or discharge Employees or to
exercise its rights as to incidents and tenure of employment. Employees retain
the right to terminate their employment at any time and for any reason, and the
Employer retains a similar right.
     Section 9.04 Litigation. In the event that any Participant, Employee,
Beneficiary, or spouse shall bring a legal or equitable action against the Plan
or against the Employer in connection with the Plan, the result of which shall
be adverse to such Participant, Employee, Beneficiary, or spouse, or in the
event that the Plan or the Employer shall find it necessary to bring any legal
or equitable action against any Participant, Employee, Beneficiary, or spouse,
or any other person claiming an interest by or through such person, the cost to
the Employer of bringing or defending such suit, as the case may be, shall be
charged, unless the Employer determines that such course would be inequitable
under all the circumstances, to such extent as is possible, directly to the
Account of such Participant, Employee, Beneficiary, or spouse, if any, and only
the excess, if any, of such costs over and above the amount credited to such
Account shall be paid by the Employer.

 



--------------------------------------------------------------------------------



 



     Section 9.05 Addresses and Mailing of Notices and Checks. Each recipient of
benefits from the Plan shall be responsible for furnishing the Employer with
his/her address. Any notices required or permitted to be given under the Plan
shall be deemed given if directed to such address and mailed by regular United
States mail. If any check mailed by regular United States mail to such address
is returned, mailing of checks will be suspended until a correct address is
furnished by the intended recipient.
     Section 9.06 Action by Employer. Unless otherwise provided in the Plan,
whenever the Employer under the terms of the Plan is permitted or required to do
or perform any act, such act shall be done (a) by the authority of the
Employer’s board of directors or other governing body and evidenced by proper
resolution in consent form or duly certified by the secretary of the Employer,
or (b) by such employee of the Employer who may, by proper resolution, be duly
authorized by the board of directors or other governing body.
     Section 9.07 Savings Clause. The determination that any provision of the
Plan is invalid or unenforceable shall not affect or impair the ability to
enforce or the validity of any other provision of the Plan.

 



--------------------------------------------------------------------------------



 



ARTICLE 10
DEFINITIONS
     Section 10.01 “Account” means the interest of a Participant under the Plan
as determined as of each Accounting Date and as reflected in the records
maintained for the Plan.
     Section 10.02 “Accounting Date” means a date on which Accounts are adjusted
pursuant to Section 3.05.
     Section 10.03 “Beneficiary” means the beneficiary or beneficiaries of the
Participant as designated pursuant to the provisions in the Plan.
     Section 10.04 “Break in Service” means a Break in Service as described
under Section 6.01.
     Section 10.05 “Code” means the Internal Revenue Code of 1986, as amended.
     Section 10.06 “Compensation” means the Participant’s total of base salary
or other wages, plus bonuses, as reported on IRS Form W-2. “Base Compensation”
means that portion of a Participant’s Compensation that constitutes base salary
which is paid regularly throughout the year to the Participant. “Bonus” means
awards that are paid to the Participant in cash on a nonrecurring basis under
the Corporation’s Bonus Award Plan. In all cases, Compensation of either type
shall include any before-tax contributions made to this Plan or any other plan
by the Employer from such Compensation amount at the election of the Participant
through deferral, but excludes any other contributions made by the Employer on
behalf of the Participant under this Plan or any other plan or fringe benefit
program of the Employer.
     Section 10.07 “Corporation” means Citizens Republic Bancorp and any
successor.
     Section 10.08 “Disability” means a condition of the Participant described
in Section 4.03.
     Section 10.09 “Early Retirement” means retirement as of the date specified
by Section 4.02.
     Section 10.10 “Effective Date” means July 1, 1999 with regard to the
original plan described in Section 1.01 and January 1, 2008 with respect to this
amendment and restatement.
     Section 10.11 “Employee” means any common-law employee of the Employer.
     Section 10.12 “Employer” means the Corporation and each Related Entity that
has adopted the Plan pursuant to Section 1.05.
     Section 10.13 “ERISA” means the Employee Retirement Income Security Act of
l974, as amended.
     Section 10.14 “Hour of Service” means an Hour of Service as described under
Section 6.01.

 



--------------------------------------------------------------------------------



 



     Section 10.15 “Normal Retirement” means retirement at or after age 65 in
accordance with Section 4.01.
     Section 10.16 “Participant” means an Employee who has met the eligibility
requirements specified in Article2, who has commenced participation in the Plan
in accordance with that article, and whose participation has not terminated
under the other applicable provisions of the Plan.
     Section 10.17 “Plan” means the Citizens Republic Bancorp Deferred
Compensation Plan for Executives as described in this instrument and any
subsequent amendments.
     Section 10.18 “Plan Administrator” means the person(s) or organization(s)
specifically designated by Article 7 as the administrator of the Plan.
     Section 10.19 “Plan Year” means the calendar year.
     Section 10.20 “Related Entity” or “Related Entities” means the Employer and
all corporations, partnerships, sole proprietorships, divisions, or other
entities that are affiliated with or under common ownership or control with the
Employer.
     Section 10.21 “Separation from Service” occurs if the Participant, who is
an employee of the Employer, dies, retires, or otherwise has a termination of
employment with the Employer, except that the employment relationship is treated
as continuing intact while the individual is on military leave, sick leave or
other bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the individual retains a right to reemployment
with the Employer under an applicable statute or by contract. For purposes of
this section, a leave of absence constitutes a bona fide leave of absence only
if there is a reasonable expectation that the employee will return to perform
services for the Employer. If the period of leave exceeds six months and the
individual does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the employee to be unable to perform the duties of his/her position of
employment, or any substantially similar position of employment, a 29-month
period of absence may be substituted for such six-month period.
     Section 10.22 “Specified Employee” means a Participant who, as of the date
of his/her Separation from Service, is a “key employee” of the Employer. For
this purpose, a key employee is a key employee as defined in Code
Section 416(i)(1)(A)(i), (ii) or (iii), applied in accordance with the Treasury
Regulations there under and disregarding Section 416(i)(5),at any time during
the calendar ending prior to his/her Separation from Service.
     Section 10.22 “Year of Service” means a Year of Service as described under
Section 6.01.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Citizens Republic Bancorp has caused the Plan to be
executed on April 13, 2008.

                              CITIZENS REPUBLIC BANCORP
 
               
Witness
  /s/ Laura Hobson       By:   /s/ Susan P. Brockett                  
 
              Susan P. Brockett
 
          Its:   Executive Vice President and
 
              Human Resources Director

 



--------------------------------------------------------------------------------



 



APPENDIX TO THECITIZENS REPUBLIC BANCORP
DEFERRED COMPENSATION PLAN FOR EXECUTIVES
     Effective as of the dates indicated, the following subsidiaries of Citizens
Republic Bancorp have adopted the Plan pursuant to Section 1.05 thereof:

      Subsidiary   Effective Date
Citizens Republic Bancorp
   
          (formerly Citizens Banking Corporation)
  July 1, 1999
 
   
Citizens Bank
  July 1, 1999
 
   
F&M Bank-Iowa
  January 1, 2000
 
   
Citizens Bank Wealth Management, N.A.
  March 1, 2002

 